UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-127347 PROVISION HOLDING, INC. (Exact Name of registrant as specified in its charter) Nevada 20-0754724 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 9253 Eton Avenue, Chatsworth, California 91311 (Address of principal executive offices) (Zip Code) Registrant’s telephone Number: (818) 775-1624 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As ofMarch 31, 2010, the issuer had32,359,094 outstanding shares of common stock. 1 TABLE OF CONTENTS PART I Page Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and June 30, 2009 3 Condensed Consolidated Statements of Operations for the three and nine months ended March 31, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2010 and 2009 (Unaudited). 5 Notes to Condensed Consolidated Financial Statements March 31, 2010 (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4T. Controls and Procedures 19 PART II Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 PROVISION HOLDING, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2010 (Unaudited) June 30, 2009 ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable - Inventory Prepaid expenses Investments TOTAL CURRENT ASSETS EQUIPMENT, net of accumulated depreciation PREPAID EXPENSES, non current INTANGIBLES, net of accumulated amortization TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest Unearnedrevenue Loss contingency payable Current portion of convertible debt, net of debt discount Notes payable, current portion TOTAL CURRENT LIABILITIES CONVERTIBLE DEBT, net of current portion and debt discount TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Preferred stock, par value $0.001 per share Authorized – 4,000,000 shares Issued and outstanding – 0 shares - - Common stock, par value $0.001 per share Authorized – 100,000,000 shares Issued and outstanding – 32,359,094and 26,465,372, respectively Additional paid-in capital Lessreceivable for stock ) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the financial statements 3 PROVISION HOLDING, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) For the Three Months Ended March 31, For the Nine Months EndedMarch 31, REVENUES $ COST OF REVENUES GROSS PROFIT EXPENSES General and administrative Research and development TOTAL EXPENSES (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Unrealized loss on securities - - - ) Gain on disposal of fixed asset - - - Interest expense ) TOTAL OTHER INCOME (EXPENSE) (LOSS) BEFORE INCOME TAXES ) Income tax expense - NET (LOSS) $ ) $ ) ) ) NET (LOSS) PER COMMON SHARE Basic and diluted $ ) $ ) ) ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic and diluted The accompanying notes are an integral part of the financial statements 4 PROVISION HOLDING, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used) by operating activities: Non-cash compensation - Stock issued for services Depreciation expense Amortization Gain on disposal of fixed asset - ) Unrealized loss on securities - Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable ) - Inventory Prepaid expenses Accounts payable and accrued expenses Accrued interest Unearned revenue NET CASH (USED) BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment - ) Patents ) ) NET CASH (USED) BY INVESTING ACTIVITES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from note payable, net of fees Proceeds from the sale of common stock - NET CASH PROVIDED BY FINANCING ACTIVITES NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ $ The accompanying notes are an integral part of the financial statements 5 PROVISION HOLDING, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS CONTINUED FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $
